BROWN, J.
— Defendant was convicted of vagrancy in the St. Louis Court of Criminal Correction, under section 4789, Revised Statutes 1909, and from a judgment fixing his punishment at seven months’ imprisonment in the city workhouse, he appealed to the St. Louis Court of Appeals. Said Court of Appeals transferred the case to this 'court on the ground that the appeal involved the constitutionality of section 4789, supra.
At the April term, 1910; of this court, the Attorney-General filed a motion to remand the cause to the St. Louis Court of Appeals, for the alleged reason that defendant was convicted of a misdemeanor, and therefore this court had no jurisdiction of the case. Through some inadvertence, this motion has not heretofore received our consideration.
Upon inspection of the record, we find that the only attempt to assail the .constitutionality of the law under which defendant was convicted is found in defendant’s motion in arrest of judgment; and defendant failed to except to the order of the court overruling his said motion. The record proper discloses the further fact that the bill of exceptions was filed after the time granted by the court for filing same had expired. This unfortunate condition of the *275record prevents us from considering the constitutional questions which defendant intended to raise, and precludes us from hearing and determining the appeal. [State v. Cook, 217 Mo. 326; State ex rel. v. Hitchcock, 86 Mo. 231; State v. Boehler, 220 Mo. l. c. 5; Graham v. Deguire, 154 Mo. 88; State v. Elschinger, 223 Mo. 53.]
Appellant’s learned counsel while admitting the foregoing imperfections in the record, earnestly con-’ tends that as the St. Louis Court of Criminal Correction only possesses jurisdiction of misdemeanors and does not transact its business with the same dignity and precision as courts of general jurisdiction, we should disregard the defects in his appeal and proceed to hear and determine the constitutional questions which he attempted to raise. In this suggestion we cannot concur. The law creating this court of criminal correction requires the judge thereof to possess the same qualifications as a judge of the circuit court. [R. S. 1899, sec. 2542.] Appeals from that court are governed by the general law of procedure in criminal cases. [R. S. 1899, sec. 2546.]
The appellate jurisdiction of the Supreme Court, so far as criminal cases are concerned, consists in reviewing and correcting errors of the trial courts; and when such trial courts adjudge an unconstitutional law to be a valid enactment, an exception must be saved to their action; otherwise, we are powerless to correct their mistakes. It is, therefore, ordered that this cause he remanded to the St. Louis Court of Appeals, which is vested with full jurisdiction to examine the record proper and grant the appellant relief against the errors, if any, which exist therein.
Kenvásh, P. J., and Ferriss, J., concur.